 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KELLI L. TAYLOR
 3   Assistant United States Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     (916) 554-2700
 5   Kelli.L.Taylor@usdoj.gov
 6
     JEAN E. WILLIAMS
 7   Deputy Assistant Attorney General
     United States Department of Justice
 8   Environment & Natural Resources Division
 9   HAYLEY A. CARPENTER, Trial Attorney, CA Bar No. 312611
     Trial Attorney
10   Natural Resources Section
     P.O. Box 7611
11
     Washington, DC 20044-7611
12   (202) 305-3895
     hayley.carpenter@usdoj.gov
13
14   Attorneys for the U.S. Forest Service
15
                           IN THE UNITED STATES DISTRICT COURT
16                       FOR THE EASTERN DISTRICT OF CALIFORNIA
                                   SACRAMENTO DIVISION
17
18                                       )     No. 2:18-cv-02404-JAM-CKD
     CONSERVATION CONGRESS, a non-profit )
19   organization,                       )     STIPULATION RE PLAINTIFF’S
                                         )     MOTION TO AMEND THE
20                   Plaintiff,          )     COMPLAINT AND ORDER
21                                       )
                     v.                  )
22                                       )     Hon. John A. Mendez
     UNITED STATES FOREST SERVICE,       )
23                                       )
24                   Defendant.          )
                                         )
25                                       )
                                         )
26
27   ///
28
 1          On December 7, 2018, Plaintiff filed a Motion to file a First Amended Complaint in this
 2   action, scheduled for hearing on January 8, 2019. The United States has now had an opportunity
 3   to review the First Amended Complaint and discuss the pending motion with Plaintiff’s counsel.
 4          The parties, by and through their counsel, hereby stipulate as follows:
 5          1. Defendant does not oppose Plaintiff’s Motion to Amend;
 6          2. Although the First Amended Complaint will be the operative complaint should the
 7              Court grant Plaintiff’s Motion, it is not the operative document in the pending appeal,
 8              Conservation Congress v. US Forest Service, No. 18-17165. The Forest Service
 9              expressly reserves, and does not waive, the arguments it has regarding the First
10              Amended Complaint’s impact on the pending appeal; and
11          3. The Forest Service has until January 22, 2019, to answer the First Amended
12              Complaint.
13
14   It is so STIPULATED.
15
     Dated: December 13, 2018                                By: /s/ Elisabeth Holmes
16                                                           Elisabeth Holmes
                                                             Blue River Law, P.C.
17                                                           Attorney for Plaintiff
18
19   Dated: December 13, 2018                                McGREGOR W. SCOTT
                                                             United States Attorney
20                                                           Eastern District of California
21
                                                             By: /s/ Kelli L. Taylor
22                                                           Kelli L. Taylor
                                                             Assistant United States Attorney
23
24                                                           JEAN E. WILLIAMS
                                                             Deputy Assistant Attorney General
25                                                           United States Department of Justice
                                                             Environment & Natural Resources Division
26
                                                             Hayley A. Carpenter, CA 312611
27
                                                             Attorneys for U.S. Forest Service
28



      STIPULATION ON PL.’S MOT. TO AMEND THE COMPLAINT                                             1
      Conservation Congress v. U.S. Forest Serv., No. 2:18-cv-02404-JAM-CKD
                             IN THE UNITED STATES DISTRICT COURT
 1
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 2                                   SACRAMENTO DIVISION

 3                                       ) No. 2:18-cv-02404-JAM-CKD
 4   CONSERVATION CONGRESS, a non-profit )
     organization,                       )           ORDER
 5                                       )
                     Plaintiff,          )
 6                                       ) Hon. John A. Mendez
 7                   v.                  )
                                         )
 8   UNITED STATES FOREST SERVICE,       )
                                         )
 9                   Defendant.          )
10                                       )
                                         )
11                                       )
12
13
14   Based on the parties’ stipulation and good cause appearing, the Court HEREBY ORDERS:
15
            1. Plaintiff’s Motion to Amend and file the First Amended Complaint (“FAC”) is
16
                granted;
17
            2. Although the FAC will be the operative complaint going forward, it is not the
18
                operative document in the pending appeal, Conservation Congress v. US Forest
19
                Service, No. 18-17165. The Forest Service has reserved all arguments it has
20
                regarding the FAC’s impact on the pending appeal; and
21
            3. The Forest Service has until January 22, 2019, to answer the FAC.
22
23
     IT IS SO ORDERED
24   DATED: 12/14/2018                                       /s/ John A. Mendez_________
                                                             Honorable John A. Mendez
25                                                           U.S. District Judge,
                                                             Eastern District of California
26
27
28



      STIPULATION ON PL.’S MOT. TO AMEND THE COMPLAINT                                         2
      Conservation Congress v. U.S. Forest Serv., No. 2:18-cv-02404-JAM-CKD
